DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 02/18/22. Claims 1, 6, 7 and 11 have been amended and claim 17 has been newly added. Claims 1-9, 11-12 and 17 are examined herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “each flap of the at least one pair of flaps has a base rigidly coupled to the central portion and a terminal free end opposite the base and unaffixed to any other portion of the rigid shell” as provided in newly added claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) and further in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant).

Primrose teaches a similar configuration (i.e. a helmet padding system, see headgear of Fig. 1-5) including another similar configuration (i.e. a shell, 1) that is rigid (see 1 as described in Para. [0017] which describes the material as ABS; it is noted that the rigid shell of the instant application of the instant application is described as being plastic or polycarbonate, see Spec Page 15, 3rd paragraph;1 including 11; As evidenced in ABS vs. Polycarbonate, see NPL cited by Applicant, the section "ABS Qualities" notes that ABS is extremely strong and rigid as compared polycarbonate, which is the material of the rigid helmet of the instant application) ) 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy's teaching of a shell that appears to be rigid and capable of being worn under a piece of headgear to include Primrose's teaching of a helmet shell that is specifically rigid and is definitively capable of being worn under a piece of headgear and includes a spacing pad since doing so is known in the art and would provide protection of the head and while still providing comfort when worn (see Para. [0017] and [0020]). 
The combined references of Laloy and Primrose teach the claimed invention but are silent about the spacing pad specifically being elastomeric.
Haseyama teaches a similar configuration (i.e. a polyurethane, see Para. [0011], which can be used as a helmet lining, see Para. [0388]) that is specifically an elastomer (see Para. [0011]). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Primrose's teaching of helmet lining that is a polyurethane foam to include Haseyama's teaching of a helmet lining that is polyurethane foam that is specifically elastomeric since doing so is known in the art and would give rise to foam with excellent flexibility, thermal insulation and surface properties (see Abstract of Haseyama). 

Regarding Claim 2, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) are positioned on either side of an apex of the rigid (1 of Primrose) shell (see positioning with respect to the top of the shell in Fig. 1 of Laloy).



Regarding Claim 4, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) extend beyond a midpoint of the rigid shell between the lower rear edge and the lower front edge of the rigid (1 of Primrose) shell (see the extension of A of Ann. Fig. I being longer than a midpoint of the shell between the lower read edge and the lower front edge of the shell of Laloy).

Regarding Claim 5, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the at least one pair of flaps (see D of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) and the tail (E of Ann. Fig. I; see Fig. 1-3 of Laloy) is capable of being integrally formed with the rigid (1 of Primrose) shell (see shell in Fig. 1-3 of Laloy). 
It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The device of the combined references is silent with regard to the process by which the helmet is molded, but is capable of being integrally formed (molded in one piece, as defined in the instant specification) by the process claimed since the helmet shell 

Regarding Claim 6, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein each of the at least one pair of flaps (see D of Ann Fig. I on either side; see Fig. 1-3 of Laloy) extends across the respective slot (D extends across A of Ann. Fig. I on either side; see Fig. 1-3 of Laloy) and appears to cover a region of the opposed side portion (D appears to cover a portion of C of Ann. Fig. I as it extends on either side; see Fig. 1-3 of Laloy) of the rigid (1 of Primrose) shell (see shell in Fig. 1-3 of Laloy), but is silent about it specifically covering the region. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be the flap covering a region to definitively be covering the region since doing so would appears to be shown in the art and would be a way to provide a reinforcement between the side portions to help support the integrity of the helmet. See MPEP 2144.01.

Regarding Claim 8, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the tail extends across each of the pair of slots (E includes F that extends across each of A of Ann. Fig. I on either side; see Fig 1-3 of Laloy) and appears to cover a region of each of the opposed side portions (a region of C of Ann. Fig. I on either side; see Fig. 1-3 of Laloy) of the rigid (1 of Primrose) shell (see shell in Fig. 1-3 of Laloy), but is silent about it specifically covering the region. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be the flap covering the region to definitively be covering the region since doing so 

Regarding Claim 11, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein each of the at least one pair of flaps (see D of Ann. Fig. I on either side of the shell; see Fig. 1-3) has a shape (shape of D of Ann. Fig. I extending to C), but is silent about the particular shape. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the at least one pair of flaps being shaped to be triangular since each flap includes three sides and such a modification would give rise to a flexion difference across the slot. Additionally, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(B).

Regarding Claim 12, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the at least one pair of flaps (see D of Ann Fig. I on either side; see Fig. 1-3 of Laloy) are separate from and spaced from the tail (see D distinguished from and spaced from E of Ann. Fig. I on either side; see Fig. 1-3 of Laloy).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) and further in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant), as applied to Claim 6, and further in view of Garcia (U.S. 8,046,845).
Regarding Claim 7, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and further comprising the region of the respective side portions (D covers, as modified, a portion of C of Ann. Fig. I as it extends on either side; see Fig. 1-3 of 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of a helmet with a rigid shell having each having a region of respective side portions to include Garcia's teaching of a helmet with a rigid shell each having a region of respective side portions that include an impact-resistant coating since doing so is known in the art and would give rise to a first line of defense against an incoming projectile, thus increasing the protective capabilities of the helmet shell (see Col. 4, lines 31-40 of Garcia).
Regarding Claim 9, the combined references of Laloy, Primrose, and Haseyama as modified teach the claimed invention and further comprising the region of the respective side portions (D covers, as modified, a portion of C of Ann. Fig. I as it extends on either side; see Fig. 1-3 of Laloy), but is silent about an impact resistant coating. Garcia teaches a similar configuration (i.e. side portions of a rigid helmet shell, 110; see Fig. 5a) including an impact-resistant coating (Col. 4, lines 31-40). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of a helmet with a rigid shell having each having a region of respective side portions to include Garcia's teaching of a helmet with a rigid shell each having a region of respective side portions that include an impact-resistant coating since doing so is known in the art and would give rise to a first line of defense against an incoming projectile, thus increasing the protective capabilities of the helmet shell (see Col. 4, lines 31-40 of Garcia).

Annotated Figure I. 

    PNG
    media_image1.png
    441
    573
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 11 and 13 of copending Application No. 16/210,271 (claims submitted on 11/05/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims submitted on 11/05/21 of application 16/210,271 amended claim 9 to detail the pair of flaps extending across each channel which now reads on claims 1-9, 11-12 and 17 of the instant application. Both claims 1-2, 5-9 and 17 of the instant application and claims 1-2, 6, 7,8, 9, 11 and 13 of 16/210,271 detail a helmet padding comprising a rigid shell with a pair of slots, wherein the slots define a central . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 02/18/22 have been fully considered but they are not persuasive. 
Applicant remarks that LaRoy fails to teach the limitations as amended into claim 1. 
As detailed above LaRoy teaches a tail (E, see Ann. Fig. I) extending outwardly in a circumferential direction from the central portion across each of the pair of slots (see F, Ann. Fig. I on either side; see Fig. 1-3, F extends in a circumferential direction from E) and defining the lower rear edge of the rigid shell (see rear edge of shell as thickened line in Ann. Fig. 1 above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732